Citation Nr: 1538845	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-26 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for a gunshot wound and scar, left calf.

2.  Entitlement to an initial rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD) prior to August 24, 2009.

3.  Entitlement to an initial rating, in excess of 70 percent, for PTSD from August 24, 2009.

4.  Entitlement to service connection for a right shoulder disability to include as secondary to service-connected left leg disabilities.  

5.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, May 2009, and November 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

The May 2009 rating decision granted an increased rating of 20 percent, from April 3, 2008, for a gunshot wound and scar, left calf.  The December 2008 rating decision granted service connection for PTSD with a 30 percent disability rating effective from April 3, 2008.  The November 2009 rating decision granted an increased rating for PTSD to 70 percent effective from August 24, 2009.

Although the Veteran was granted a 20 percent rating for a gunshot wound and scar, left calf in the May 2009 rating decision, and a 70 percent rating for PTSD in the November 2009 rating decision, as less than the maximum available benefit for a schedular ratings for each disability was awarded, the issues have been properly sent to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether ratings in excess of 20 percent rating for a gunshot wound and scar, left calf and 70 percent for PTSD are warranted from April 3, 2008 and August 24, 2009, respectively.

The Board also found that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of TDIU must be addressed.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes initially that the Veteran stated at his April 2015 Travel Board hearing that he intended to provide additional medical information with regard to his left leg.  He requested extended time (90 days) to do so.  The Veteran, through his representative, again requested an additional extension in a July 2015 statement.  As the Veteran's claims need to be sent back for additional development, the Board finds an extension unnecessary, however, the RO should attempt to obtain the additional medical information noted by the Veteran at his April 2015 Travel Board hearing.

The Veteran is service-connected for a gunshot wound and scar, left calf, currently evaluated as 20 percent disabling and for PTSD currently evaluated as 70 percent disabling from August 24, 2009.  In the May 2009 rating decision, the RO relied on a May 2008 QTC examination in assigning the Veteran's evaluation for his left calf.  With regard to the Veteran's service-connected PTSD, the RO relied on an August 2009 QTC examination in assigning the Veteran's evaluation in the November 2009 rating decision.  The Board notes that the Veteran has been afforded QTC examinations for both disabilities since those examinations, but the Veteran contends that both disabilities have continued to worsen.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, new VA examinations are warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the Veteran's claim for service connection for a right shoulder disability, to include as secondary to service-connected left leg disabilities, the Veteran contends that he hurt his shoulder as a result of a fall that would not have occurred, but for his service-connected left leg disabilities.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There is no examination of record addressing whether the Veteran has a right shoulder disability that is secondary to his service-connected left leg disabilities.  A VA examination with an opinion regarding secondary service connection is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, adjudication of the Veteran's request for TDIU is inextricably intertwined with the Veteran's claims.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claim and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any medical information that he has regarding his left disabilities, in particular that information mentioned at his April 2015 Travel Board hearing.

2.  Schedule the Veteran for a VA examination for his residuals of a gunshot wound, left calf, disability with an examiner of appropriate knowledge and expertise, in order to determine the current level of severity of his disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that he or she has reviewed the folder in conjunction with the examination.  All indicated studies should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In addition, the examiner shoulder comment on the severity of the effect on movement of forefoot and toes, propulsion thrust in walking of the plantar and dorsal; the severity of the effect on propulsion of the plantar flexion of the foot; and the severity of the effect on dorsiflexion.  The examiner should use the terms "severe," "moderately severe," "moderate," or "slight" in providing his assessment.  For further clarification, the examiner should reference Diagnostic Codes 5310, 5311, and 5312

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including employment.
4.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's right shoulder disability and whether this disability is related to his service-connected left leg disabilities.
	
The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran is service connected for various left leg disabilities associated with an in-service gunshot wound and the Veteran contends that his right shoulder disability is due to these service-connected conditions.

      c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's right shoulder disability began during active service or is related to any incident of service.  

e.  The examiner must also provide an opinion as to whether the Veteran's right shoulder disability is caused by or aggravated by his service-connected left leg disabilities.  

Specifically, the examiner should address whether the Veteran's right shoulder disability is proximately due to, or alternatively, aggravated by the Veteran's service-connected left leg disabilities.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  The RO should re-consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




